NO. 07-12-0335-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL C

                                  NOVEMBER 20, 2012
                            _____________________________

                                 JAYDA LANE COVINGTON,

                                                                           Appellant
                                                 v.

                                    THE STATE OF TEXAS,

                                                                           Appellee
                            _____________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

           NO. B18835-1106; HONORABLE EDWARD LEE SELF, PRESIDING
                         _____________________________

                                 Memorandum Opinion
                            _____________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant Jayda Lane Covington was convicted of forgery of a financial

instrument after pleading guilty, and she was sentenced by a jury to two years

confinement and a fine of $2,500. She has appealed.

       However, her appointed counsel filed a motion to withdraw, together with an

Anders1 brief. In the latter, he certified that, after diligently searching the record, he has

concluded that the appeal was without merit. Along with his brief, counsel attached a

       1
       Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
copy of a letter sent to appellant informing her of counsel’s belief that there was no

reversible error and of appellant’s right to file a response or brief pro se. By letter dated

October 11, 2012, this court also notified appellant of her right to tender her own brief or

response and set November 12, 2012, as the deadline to do so. To date, neither a brief

nor a motion to extend the time to file a brief has been received.

       In compliance with the principles enunciated in Anders, counsel stated that he

has reviewed the facts and law including his client’s plea of guilty outside the presence

of the jury, the court’s admonitions to his client regarding the plea, the voir dire

examination, the full trial of this matter, the court’s charge and argument of counsel, her

stipulation of guilt, and the punishment ultimately levied. We also reviewed the record,

sua sponte, to uncover any arguable error pursuant to the duty imposed by Stafford v.

State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our review has also failed to disclose

potential or arguable error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                          Brian Quinn
                                          Chief Justice

Do not publish.




                                             2